                                           Case 3:20-cv-07825-WHO Document 6 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL EWELL,                                    Case No. 20-cv-07825-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER OF DISMISSAL
                                   9
                                                  v.

                                  10     G. MATTESON,

                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          After petitioner Carl Ewell filed a habeas petition, the Clerk of the Court sent him a
                                  14   notice directing him to file a complete application to proceed in forma pauperis (IFP), or
                                  15   pay the full filing fee. Ewell has not complied with the Clerk’s Notice. Accordingly, the
                                  16   action is DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice
                                  17   and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, Ewell may move to reopen. Any such
                                  19   motion must contain a complete application to proceed IFP (or full payment for the $5.00
                                  20   filing fee).
                                  21          The Clerk shall enter judgment in favor of respondent and close the file.
                                  22          IT IS SO ORDERED.
                                  23        Dated: January 27, 2021
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
